Citation Nr: 0524199	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-31 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) based on service connection for cause of death.

2.  Entitlement to DIC based on the provisions of 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to August 
1946.  He died in October 2002 at the age of 80.  The 
appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  The veteran died in October 2002.  According to the 
Certificate of Death, the immediate cause of the veteran's 
death was listed as cerebral hemorrhage.  No other disorders 
were listed as contributing to death.

2.  At the time of the veteran's death, service connection 
had been established for fibrous ankylosis, right knee at 
optimum position, rated as 50 percent disabling; partial 
ankylosis, right ankle, rated as 20 percent disabling; 
hearing loss, rated as 20 percent disabling; tinnitus, rated 
as 10 percent disabling; and traumatic arthritis, left knee, 
rated as 10 percent disabling.  The veteran was in receipt of 
a total disability rating based on individual unemployability 
(TDIU) effective from February 1999. 

3.  The disorder that resulted in the veteran's death, 
cerebral hemorrhage, had its onset long after service and was 
unrelated to the veteran's military service or any incident 
thereof.

4.  The weight of medical evidence shows that the veteran's 
service-connected knees, ankle, tinnitus, and hearing loss 
disabilities did not cause his death or contribute materially 
or substantially to the cause of death.


5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for any service-
connected disability that was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death or so rated for a period of not less than 
5 years from the date of his discharge or other release from 
active duty.

6.  There is no allegation of clear and unmistakable error as 
to any rating decision regarding the evaluation of service-
connected disabilities and effective dates.



CONCLUSIONS OF LAW

1.  A cerebral hemorrhage was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 
5103(a) (West 2002); 38 C.F.R. § 3.312 (2003).

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5103(a), 5103A (West 2002); 38 C.F.R. 38 C.F.R. § 3.312 
(2004).

3.  The criteria for establishing entitlement to DIC under 
38 U.S.C.A. § 1318, based on actual receipt of, or 
entitlement to receive, a total compensation rating for 
service-connected disability for at least 10 years preceding 
death, are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant maintains, in essence, that the veteran 
suffered from cellulitis of his service-connected right knee 
disability which impeded the circulation in his legs and 
ultimately caused his death from cerebral hemorrhage.  It was 
also noted that he had been granted a 100 percent disability 
rating at the time of his death.  

DIC Based Upon Service Connection for the Cause of Death

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  Continuity of symptomatology is required where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2004).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board will first consider whether the veteran's already 
service-connected disabilities (in this case, knees, ankle, 
tinnitus, or hearing loss) caused or contributed 
substantially or materially to cause death.  First, the Board 
finds that there is absolutely no assertion that hearing loss 
or tinnitus in any way caused the veteran's death so those 
disabilities will not be considered.  

In finding that the veteran's knees or ankle disabilities did 
not cause his death, the Board places significant probative 
value on the absence of a medical relationship between his 
service-connected disorders and the cause of the veteran's 
death identified on the death certificate.  

Specifically, the cause of death listed on the Certificate of 
Death, i.e. cerebral hemorrhage, make no mention of knees or 
ankle disorders of any kind.  Nonetheless, in support of her 
claim, the appellant submitted two letters from the veteran's 
treating osteopathic physician.  

In a December 2002 letter, the veteran's private osteopathic 
physician reflected that the veteran had degeneration of the 
right knee, which had been fused and caused his disability.  
It was noted that the veteran had peripheral vascular 
disease, which aggravated his condition and caused him 
further deterioration.  He related that the veteran suffered 
a stroke, which was the cause of his demise.  

However, the Board finds that this letter neither supports or 
disputes the appellant's claim.  While the physician noted 
that peripheral vascular disease caused the veteran further 
deterioration, he, in fact, indicated that the veteran 
suffered a stroke and died.  There was no indication that the 
cerebral hemorrhage was related to service-connected knees or 
ankle disabilities.

In a follow-up letter dated in September 2003, the same 
private physician stated that:

I treated [the veteran] for many years 
for chronic Peripheral Vascular Disease 
and Degenerative Joint Disease of the 
right knee.  [The veteran] would suffer 
periods of cellulitis of the right knee 
and this could impede circulation and may 
have contributed to the patient's strokes 
and later his demise.

A reasonable reading of the opinion is that cellulitis of the 
right knee caused impeded circulation which caused the 
veteran to have a stroke which caused his death.  While 
giving deference to the opinion of the veteran's long-
standing physician, the Board tends to place less probative 
value on the opinion.  

Significantly, the veteran was service-connected for 
ankylosis (a bony fixation) of the right knee.  He was not 
service-connected for either cellulitis of the right knee or 
leg, or for peripheral vascular disease.  The suggestion that 
cellulitis impeded circulation and thereby contributed to a 
cerebral hemorrhage does not support the appellant's 
assertion that a service-connected ankylosed right knee 
caused his death.  

In addition, the medical evidence indicates that the veteran 
was last treated for cellulitis of his right leg in March 
1999, some 3 1/2 years prior to his death.  Although not 
dispositive of the issue, the Board places greater probative 
value on the multi-year gap between treatment for cellulitis 
and the veteran's ultimate demise.  The length of time 
between what appeared to be successful treatment for 
cellulitis and the veteran's death tends to diminish the 
establishment of a causal relationship between the two.  

Further, while the veteran was treated for deep vein 
thrombosis in July 2001, there was no relationship suggested 
between deep vein thrombosis and his service-connected knee 
disabilities at the time.

Moreover, the Board has considered an April 2003 VA medical 
review undertaken posthumously to address the issue on 
appeal.  In it, the VA physician related that the veteran was 
known to have hypertension, service-connected right and left 
knee disabilities, and deep vein thrombosis.  The reviewer 
noted that the veteran was brought to the emergency room 
unresponsive with paralysis of the right side.  A CT scan of 
the head showed a large left hemisphere intracerebral 
hemorrhage and he died that same day.  

The reviewer noted that the cause of death was reported as 
cerebral hemorrhage.  He concluded:

It is the opinion of the reviewer that 
[the veteran] died from a left 
intracerebral hemorrhage [in October 
2002], which was most probably due to 
hypertension.  The examiner is not able 
to relate [the veteran's] death in anyway 
to his service-connected disability for 
his knees based on the information 
available in his claims file.

In a January 2004 VA report, the reviewer referenced the 
veteran's past medical history, including hypertension, knee 
disabilities, and private statement.  The examiner noted that 
he had reviewed a two-volume claims file, electronic progress 
notes, service medical records, and terminal hospital 
records.  While he concluded that "it is as likely as not 
that the veteran's service-connected disability of his knee 
caused his death," he referred the case to an orthopedic 
specialist for a final medical opinion.  

In a January 2004 VA artery and veins report, the VA 
physician noted the veteran's well-documented medical 
history.  After a review of the records, the physician 
concluded:

I feel that it is not likely that the 
service-connected disability . . . was a 
direct cause of the hemispheric 
hemorrhage, the cause of death.  With the 
ankylosis of the right knee and 
subsequent arthritis of the left knee 
occurring many years prior to the 
hemispheric hemorrhage, it is unlikely 
that these two are related.  The 
ankylosis of the right knee had been 
performed 22 years prior to the 
hemispheric hemorrhage that the patient 
sustained.  It is more likely that his 
stroke and hemispheric hemorrhage is 
related to his chronic hypertension and 
vascular disease.

In a June 2004 VA opinion, undertaken apparently by the 
orthopedic specialist, the examiner related that they had 
been asked to review the veteran's file posthumously.  After 
a review of the medical history, the examiner concluded:

It is my opinion that the cerebral 
hemorrhage [the veteran] sustained which 
eventually resulted in this patient's 
death was unrelated to his knee fusion 
and swelling that occurred in his left 
lower extremity.  On reviewing his file, 
it is evident that the patient was a 
longtime hypertensive and certainly with 
this risk factor as well as his age, 
these two issues are more than likely the 
cause of the patient's eminent demise as 
opposed to any kind of swelling in the 
left lower extremity as a result of his 
knee fusion.  The patient had been 
treated in 2001 for DVT and was on 
prophylaxis for this, however, although 
this is a risk factor for a vascular 
event, it certainly would be impossible 
to say this was the cause of his stroke.

In an October 2004 addendum, the examiner clarified that the 
reference in the previous opinion was to the veteran's right 
lower extremity, rather than the left lower extremity.  
Otherwise, the remainder of the opinion stayed intact as 
originally written.

In assigning high probative value to these reports, the Board 
notes that the reviewing physicians had the claims file for 
review, and specifically discussed the findings in the claims 
file, including the past medical history and terminal events 
leading up to the veteran's death.  There is no indication 
that the VA physicians rendering these decisions were not 
fully aware of the veteran's past medical history or that 
they misstated any relevant fact.  

Therefore, the Board finds the VA physicians' opinion that 
the veteran's service-connected disabilities, particularly 
his service-connected right knee disability, did not cause 
his death to be of greater probative value than the somewhat 
equivocal statement submitted by his private physician of a 
relationship between the veteran's nonservice-connected 
medical disorders and his ultimate demise.

Next, the Board will consider the question of whether the 
condition which caused the veteran's death - identified as 
cerebral hemorrhage - was incurred in or aggravated by 
military service.  A review of the relevant clinical evidence 
of record, including the service medical records, does not 
contain any evidence which would lead to a conclusion that 
service connection for cerebral hemorrhage is warranted.  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of cerebral 
hemorrhage or symptoms reasonably attributable thereto.  

Post service medical records show no complaints or treatment 
related to cerebral hemorrhage essentially until the 
veteran's death.  As an example, the post-service medical 
records reflect complaints of and treatment primarily for his 
service-connected knee disabilities, in addition to other 
medical problems.  There is no treatment for strokes.   

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, as discussed above, the 
Board finds that the greater weight of medical evidence does 
not support a finding that the cause of the veteran's death 
was related to his military service or to a service-connected 
disability.  Accordingly, the Board finds that the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death must be denied.  

DIC Under 38 U.S.C.A. § 1318

Next, it is noted that the veteran had been assigned a total 
disability rating prior to his death, which was interpreted 
to include a claim for benefits under the provisions of 
38 U.S.C.A. § 1318, although the veteran was not rated 
totally disabled for the statutory period; however, a 
temporary stay on the adjudication of § 1318 claims was in 
effect.  

Pursuant to a decision by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in August 2001 
finding that regulations regarding "hypothetical 
entitlement" to DIC were inconsistent and ordering a stay, 
VA suspended adjudication of all claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the veteran was not rated 
totally disabled for a continuous period of at least ten 
years prior to death.  National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001) (NOVA I).  

In October 2002, the veteran died.  The appellant filed the 
current claim in November 2002.

Subsequent to additional rule-making by VA, the Federal 
Circuit revised the stay order, and directed VA to process 
all DIC claims except for claims under 38 U.S.C.A. 
§§ 1311(a)2, 1318, where a survivor seeks to reopen a claim 
on the grounds of new and material evidence.  National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
As such, the temporary stay on the adjudication of affected 
38 U.S.C. §§ 1311(a)(2) and 1318 claims was lifted, except 
where a survivor seeks to reopen a claim that was finally 
decided during the veteran's lifetime on the grounds of new 
and material evidence.  

In this case, there is no basis to conclude that the 
appellant has submitted evidence that may be construed as an 
attempt to reopen a finally decided claim.  Therefore, the 
Board finds the stay as to this § 1318 claim has been lifted 
and the claim is ready for appellate consideration.

The relevant laws and regulations provide that benefits are 
paid to a deceased veteran's surviving spouse or children in 
the same manner as if the veteran's death is service 
connected when the veteran's death was not caused by his or 
her own willful misconduct, and the veteran at the time of 
death was in receipt of, or for any reason was not in receipt 
of but would have been entitled to receive, compensation for 
a service-connected disablement that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2004).

"Entitled to receive" means that at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, or if the veteran 
had applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error (CUE) in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date.  
38 C.F.R. § 3.22(b) (2004).  

CUE is a very specific and rare kind of error; it is the kind 
of error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  

Allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, the VA's breach of 
its duty to assist cannot form a basis for a claim of CUE.  
See 38 U.S.C.A. § 5109A (2002); 38 C.F.R. § 3.105(a) (2004); 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Baldwin 
v. West, 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

In cases where the schedular rating is less than 100 percent, 
total disability ratings may be assigned when the individual 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disability, 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2004).

Records show that during his lifetime the veteran was granted 
a 100 percent total disability rating effective from February 
1999.  The death certificate shows he died in October 2002, 
and his total rating had not, in fact, been in place for a 
period of 10 or more years.  Further, since he was discharged 
from active duty in 1946, the 5-year rule does not apply.  In 
addition, at the time of his death, the veteran had not 
applied for an earlier effective date regarding his total 
disability rating.  Moreover, there is no allegation of CUE 
regarding any rating decision as to the service-connected 
disabilities.

Based upon the evidence of record, the Board finds the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318.  
At the time of his death the veteran was not in receipt of, 
or entitled to receive, compensation for service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death or 
so rated for a period of not less than 5 years from the date 
of his discharge or other release from active duty.  

Thus, the basic threshold criteria for establishing 
entitlement to benefits under 38 U.S.C.A. § 1318 are not met.  
See Rodriquez v. Nicholson, No. 03-1276 (U.S. Vet. App. Aug. 
5, 2005) (DIC claims filed on or after January 21, 2000, are 
not subject to hypothetical entitlement analysis).  As such, 
the claim must necessarily be denied as a matter of law.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his or 
her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The appellant was notified of the 
VCAA as it applies to her present appeal by correspondence 
dated in May 2003, prior to the initial adjudication of the 
claim, and again in March 2005.

The appellant has been provided every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  The VCAA notice letters provided to the 
appellant generally informed her of the evidence not of 
record that was necessary to substantiate her claim and 
identified which parties were expected to provide such 
evidence.  

She was notified of the need to give to VA any evidence 
pertaining to her claim.  In May 2003 and April 2005, she 
indicated that she had no more evidence.  There is no 
allegation from the appellant that she has any evidence in 
her possession that is needed for a full and fair 
adjudication of this claim.  
  
In addition, by virtue of the rating decision on appeal and 
the statement of the case (SOC), the appellant was provided 
with specific information as to why the claim was being 
denied, and of the evidence that was lacking.  She was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the July 2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The appellant has not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal, including 
the terminal hospital records, have been requested or 
obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific posthumous VA medical opinions 
pertinent to the issue on appeal were obtained in April 2003, 
January 2004, and June 2004.  In addition, the Board has 
considered letters written in support of the claim by the 
veteran's private physician.  

The available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


